                                                                                                              Form:nthrgBK

                                   UNITED STATES BANKRUPTCY COURT
                                         Eastern District of Michigan
                                            211 West Fort Street
                                              Detroit, MI 48226


                                               Case No.: 18−48067−tjt
                                                    Chapter: 13
                                              Judge: Thomas J. Tucker
In Re: (NAME OF DEBTOR(S))
   Karen Sue Frank
   9115 Grosse Ile Pkwy
   Grosse Ile, MI 48138−1757
Social Security No.:
   xxx−xx−9641
Employer's Tax I.D. No.:


                                              NOTICE OF HEARING

PLEASE TAKE NOTICE that the HEARING to consider and act upon the following:

90 − Chapter 13 Post−Confirmation Plan Modification Filed by Debtor Karen Sue Frank (RE: related document(s)67
Amended Chapter 13 Plan − Pre Confirmation). (Bapacker, Afan)

will be held on: 2/25/21 at 11:00 AM at Courtroom 1925, 211 West Fort Street Bldg., Detroit, MI 48226

Note: effective beginning March 16, 2020, Judge Tucker is conducting all Chapter 13 contested hearings by
telephone. At least five minutes before the scheduled time for such a hearing, which normally is at 1:30 p.m., counsel
and parties should call (888) 684−8852 and use Access Code 2388650. Counsel and parties should place their phone
on mute and wait until their case is called before unmuting their phone and participating. (This procedure does not
apply to Chapter 13 status conferences with the Chapter 13 Trustee. See any applicable notices by the Chapter 13
Trustee for information about status conferences.)

Dated: 1/22/21
                                                                   BY THE COURT

                                                                   Todd M. Stickle, Clerk of Court
                                                                   U.S. Bankruptcy Court




         18-48067-tjt      Doc 92      Filed 01/22/21      Entered 01/22/21 10:25:12          Page 1 of 1
